Title: Friday 28th of July 1780.
From: Adams, John Quincy
To: 


       This morning we got up at about 5 o clock. We breakfasted upon tea and the Horses being come at about 6 o clock we sot away from Compiegne. We had very good roads. We dined in the carriage and went as far as Valenciennes. At a small city call’d Cambray we were stopped to be search’d but by the means of a half a crown conducted into their hands we passed along. At Valenciennes we were stopped again for the same thing twice but by the foresaid Manner we passed along. We Shall lodge at the sign of the swan; we got in at about half after nine o clock. This is the last city in France. The whole country which we have passed over to day is cultivated, we saw wheat, rye, Barley, oats, flax, and all sorts of grain. What difference there is from this part of the country than from going from Paris to Nantes!
      